COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION



Cause number: 01-14-00438-CV

Style:          Don R. Johnson & Freddie L. Oliver, Appellants
                v. Texas Serenity Academy, Inc. d/b/a Texas Serenity
                Academy Charter School, Appellee

Type of motion:        Motion for rehearing


Party filing motion:   Appellants


         Appellants’ motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

         Panel consists of Justices Keyes, Bland, and Massengale.




Date: May 28, 2015